UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54785 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 102 Ha’Avoda Street P.O. Box 432 Ashkelon, Israel L3 7810301 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 16, 2015, 5,549,452 shares of the Company’s common stock, par value $0.001 per share, were outstanding. INTEGRITY APPLICATIONS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 29 CONDENSED CONSOLIDATED BALANCE SHEETS 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) 4 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 28 PART II - OTHER INFORMATION 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 6. Exhibits. 29 SIGNATURES 30 EXHIBIT INDEX 31 INTEGRITY APPLICATIONS, INC. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CONDENSED CONSOLIDATED BALANCE SHEETS US dollars (except share data) September 30, December 31, (unaudited) A S S E T S Current Assets Cash and cash equivalents Accounts receivable, net Inventories Other current assets Total current assets Property and Equipment, Net Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Other current liabilities Long-term loans from Stockholders, current portion - Total current liabilities Long-Term Liabilities Long-term loans from Stockholders Liability for employee rights upon retirement Warrants with down-round protection Total long-term liabilities Total liabilities Commitments and Contingent Liabilities Temporary Equity Convertible Preferred Stock of $0.001 par value ("Preferred Stock"): 10,000,000 shares of Preferred Stock authorized as of September 30, 2015 and December 31, 2014; 376 and 7,407 shares of Series A Preferred Stock issued and outstanding as of September 30, 2015 and December31, 2014, respectively 15,431 and 8,500 shares of Series B Preferred Stock issued and outstanding as of September30, 2015 and December31, 2014, respectively Total temporary equity Stockholders' Deficit Common Stock of $0.001 par value ("Common Stock"): 40,000,000 shares authorized as of September30, 2015 and December31, 2014; 5,549,452and 5,323,058 shares issued and outstanding as of September30, 2015 and December31, 2014, respectively Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, temporary equity and stockholders’ deficit The accompanying notes are an integral part of these consolidated financial statements. 3 INTEGRITY APPLICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) US dollars (except share data) Nine month period ended September 30, Three month period ended September 30, (unaudited) (unaudited) Revenues - Research and development expenses Selling, marketing and general and administrative expenses Total operating expenses Operating loss Financing (income) expenses, net ) ) ) Income (loss) for the period (4,297, 307 ) ) ) Other comprehensive income (loss): Foreign currency translation adjustment ) Comprehensive income (loss) for the period ) ) ) Income (loss) per share (Basic) Income (loss) per share (Diluted) Common shares used in computing Basic income (loss) per share Common shares used in computing Diluted income (loss) per share The accompanying capital notes are an integral part of the consolidated financial statements. 4 INTEGRITY APPLICATIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT US dollars (except share data) Common Stock Number of shares Amount Additional paid in capital Accumulated other comprehensive income Accumulated deficit Total stockholders’ deficit Balance as of January 1, 2015 ) ) Loss for the period of nine months - (4,297, 307
